Exhibit 10.1

 

OCTOBER 2018 AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”) is entered into as of
the 4th day of October, 2018, by and between Helios and Matheson Analytics Inc.,
a Delaware corporation with offices located at Empire State Building, 350 5th
Avenue, New York, New York 10118 (the “Company”) and the investor signatory
hereto (the “Holder”), with reference to the following facts:

 

A. On June 21, 2018, the Company and certain investors (the “June Buyers”)
entered into a securities purchase agreement (as amended prior to the date
hereof, the “June Securities Purchase Agreement”), pursuant to which such June
Buyers purchased, among other things, certain Notes (as defined in the June
Securities Purchase Agreement) (the “June Notes”) for cash and certain
promissory notes, each issued by a June Buyer to the Company (the “June Investor
Notes”). On January 11, 2018, the Company and a certain investor (the “January
Buyer”) entered into a securities purchase agreement, pursuant to which, among
other things, such January Buyer purchased certain January Notes (as defined in
the June Notes) (as amended prior to the date hereof, the “January Securities
Purchase Agreement”). On November 6, 2017, the Company and certain investors
(each, a “November Buyer”) entered into a securities purchase agreement,
pursuant to which, among other things, such November Buyers purchased certain
November Notes (as defined in the June Notes) (as amended prior to the date
hereof, the “November Securities Purchase Agreement”).

 

B. As of the date hereof, the Holder owns a June Note (the “Existing Note”) with
an aggregate principal amount and accrued and unpaid interest outstanding as set
forth on the signature page of the Holder attached hereto (the “Existing Note
Amount”) and has issued a June Investor Note (the “Existing Investor Note”) to
the Company with an aggregate principal amount as set forth on the signature
page of the Holder attached hereto (the “Investor Note Amount”).

 

C. The Company and the Holder desire (i) pursuant to Section 7(b) of the
Existing Investor Note, to cause an Investor Optional Netting (as defined in the
Existing Investor Note) to occur with respect to the entire Investor Note Amount
of the Existing Investor Note (the “Exchange Netting”), such that after giving
effect to such Investor Optional Netting, the Existing Note Amount then
outstanding shall be reduced by the Investor Note Amount (such remaining amount,
the “Remaining Note Amount”) and (ii) to exchange (collectively, the “Exchange”,
and together with the Exchange Netting, the “Transactions”) the Remaining Note
Amount of the Existing Note for a new senior note in the form attached hereto as
Exhibit A in such aggregate principal amount as set forth on the signature page
of the Holder attached hereto (the “Exchange Note”). The Exchange Note and this
Agreement and such other documents and certificates related thereto are
collectively referred to herein as the “Exchange Documents”.

 

D. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

E. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the June Securities Purchase Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.  Exchange.

 

1.1 The Exchange; Exchange Netting.

 

(a) On the date hereof, (i) the Holder shall be deemed to have delivered an
Investor Optional Netting Election Notice (as defined in the Existing Investor
Note) to the Company with respect to the entire Investor Note Amount of the
Existing Investor Note and the Exchange Netting shall occur and (ii) the Holder
hereby agrees to convey, assign and transfer the Remaining Note Amount of the
Existing Note to the Company in exchange for which the Company agrees to issue
pursuant to Section 3(a)(9) of the Securities Act the Exchange Note.

 

(b)  On the date hereof, in exchange for the Remaining Note Amount of the
Existing Note, the Company shall deliver or cause to be delivered to the Holder
(or its designee) the Exchange Note at the address for delivery set forth on the
Schedule of Buyers to the June Securities Purchase Agreement.

 

(c) Upon the consummation of the Exchange Netting and the Exchange, the Existing
Note and the Existing Investor Note shall be automatically cancelled and shall
be null and void.

 

(d) On or prior to the date hereof, the Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the Transactions.

 

1.2 Amendments; Acknowledgements; Waivers.

 

(a) Ratifications. Except as otherwise expressly provided herein, the June
Securities Purchase Agreement, the January Securities Purchase Agreement, the
November Securities Purchase Agreement and each other Transaction Document (as
defined in the June Securities Purchase Agreement), other Transaction Document
(as defined in the January Securities Purchase Agreement) and other Transaction
Document (as defined in the November Securities Purchase Agreement), is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed as of their respective dates in all respects, except that on and after
the date hereof: (i) all references in the June Securities Purchase Agreement to
“this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the June Securities Purchase Agreement shall mean the June
Securities Purchase Agreement as amended by this Agreement, and (ii) all
references in the other Transaction Documents (as defined in the June Securities
Purchase Agreement), to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the June Securities
Purchase Agreement shall mean the June Securities Purchase Agreement as amended
by this Agreement.

 

 2 

 

 

(b) Amendments to June Transaction Documents. Effective as of the date hereof,
the June Securities Purchase Agreement and each of the Transaction Documents (as
defined in the June Securities Purchase Agreement) are hereby amended as
follows:

 

(i) The defined term “Notes” is hereby amended to include Exchange Note.

 

(ii) The defined term “Transaction Documents” shall be amended to include this
Agreement.

 

(c) Consents and Waivers. Effective simultaneously with the consummation of the
Exchange, the following shall occur:

 

(i) The Holder, in its capacity as the Required Holders under the November Notes
(as defined in the June Notes), hereby consents to the transactions contemplated
hereby, (x) agrees the Exchange Notes shall constitute Permitted Indebtedness
(as defined in the November Notes) that will rank pari passu with the November
Notes, (y) waives any prohibition that may exist under any provision of the
Transaction Documents (as defined in the November Securities Purchase Agreement)
with respect to the issuance of the Exchange Notes and (z) waives any obligation
of the Company to reserve more shares of Common Stock as of any time of
determination than 100% of the aggregate number of shares of Common Stock
issuable upon conversion of the November Notes as of such time of determination
under the Transaction Documents (as defined in the November Securities Purchase
Agreement).

 

(ii)  The Holder, in its capacity as the Required Holders under the January
Notes (as defined in the June Notes), hereby consents to the transactions
contemplated hereby, (x) agrees the Exchange Notes shall constitute Permitted
Indebtedness (as defined in the January Notes) that will rank pari passu with
the January Notes, (y) waives any prohibition that may exist under any provision
of the Transaction Documents (as defined in the January Securities Purchase
Agreement) with respect to the issuance of the Exchange Notes and (z) waives any
obligation of the Company to reserve more shares of Common Stock as of any time
of determination than 125% of the aggregate number of shares of Common Stock
issuable upon conversion of the January Notes as of such time of determination
under the Transaction Documents (as defined in the January Securities Purchase
Agreement).

 

(iii)  The Holder, in its capacity as the Required Holders under the June Notes
hereby consents to the transactions contemplated hereby, (x) agrees the Exchange
Notes shall constitute Permitted Indebtedness (as defined in the June Notes)
that will rank pari passu with any June Notes that remain outstanding following
the consummation of the Exchange and (y) waives any prohibition that may exist
under any provision of the Transaction Documents (as defined in the June
Securities Purchase Agreement) with respect to the issuance of the Exchange
Notes.

 

 3 

 

 

2.  Representations and Warranties. As of the date hereof:

 

2.1  Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Exchange Documents. Other than the
Persons (as defined below) listed in the SEC Documents, the Company has no
Subsidiaries. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary;” provided,
however, that Subsidiaries does not include MoviePass Films LLC and its
subsidiaries. For purposes of this Agreement, (x) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof and (y) “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 

2.2  Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Exchange Note and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by the Exchange
Documents and to consummate the Transactions (including, without limitation, the
issuance of the Exchange Note in accordance with the terms hereof). The
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Exchange Note has been duly
authorized by the Company’s Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

 4 

 

 

2.3  No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the Transactions
and the issuance of the Exchange Note) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or any other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”) and including all applicable
federal laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

 

2.4  No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than approval by the Principal Market of the exchange of the
Exchange Note for the Existing Note) as any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof, and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents.

 

2.5  Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Note is exempt from registration under the Securities Act
pursuant to the exemption provided by Section 3(a)(9) thereof.

 

2.6  Issuance of Exchange Note. The issuance of the Exchange Note has been duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all Liens.

 

2.7  Transfer Taxes. On the date hereof, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the Exchange Note to be exchanged with the Holder hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

 5 

 

 

2.8  SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, information statements and other documents required to be filed by
it with the SEC pursuant to the reporting requirements of the 1934 Act (all of
the foregoing filed prior to the date hereof, including without limitation,
Current Reports on Form 8-K filed by the Company with the SEC whether required
to be filed or not (but excluding Item 7.01 thereunder), and all exhibits and
appendices included therein (other than Exhibits 99.1 to Form 8-K) and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered or has made available to the Holder or its representatives true,
correct and complete copies of each of the SEC Documents not available on the
EDGAR system. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate). No other information provided by or on behalf
of the Company to the Holder which is not included in the SEC Documents
(including, without limitation, information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.
The Company is not currently contemplating to amend or restate in any material
respect any of the financial statements (including, without limitation, any
notes or any letter of the independent accountants of the Company with respect
thereto) included in the SEC Documents (the “Financial Statements”), nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate in any material respect any of the Financial
Statements, in each case, in order for any of the Financials Statements to be in
compliance with GAAP and the rules and regulations of the SEC. The Company has
not been informed by its independent accountants that they recommend that the
Company amend or restate in any material respect any of the Financial Statements
or that there is any need for the Company to amend or restate in any material
respect any of the Financial Statements.

 

 6 

 

 

2.9  Absence of Certain Changes. Since the date of the Company’s most recent
financial statements contained in a Form 10-Q, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) except as disclosed in the SEC Documents, made any capital expenditures,
individually or in the aggregate, outside of the ordinary course of business.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so.

 

2.10  No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 

2.11  Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two years prior to the date hereof, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) except as set forth in the SEC Documents, the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or would reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and would not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 

 7 

 

 

2.12  Transactions With Affiliates. Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the June Notes)), nor does any such Person receive income
from any source other than the Company or its Subsidiaries which relates to the
business of the Company or its Subsidiaries or should properly accrue to the
Company or its Subsidiaries. No employee, officer, stockholder or director of
the Company or any of its Subsidiaries or member of his or her immediate family
is indebted to the Company or its Subsidiaries, as the case may be, nor is the
Company or any of its Subsidiaries indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Company, and (iii) for other standard employee benefits made
generally available to all employees or executives (including stock option
agreements outstanding under any stock option plan approved by the Board of
Directors of the Company).

 

2.13  Equity Capitalization.

 

(a)  Definitions:

 

(i)  “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(ii)  “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.01 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations, (y) the Company’s
Series A Preferred Stock, $0.01 par value per share, and (z) any capital stock
into which such preferred stock shall have been changed or any share capital
resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

 8 

 

 

(b)  Authorized and Outstanding Capital Stock. As of October 2, 2018, the
authorized capital stock of the Company consists of (A) Five Billion
(5,000,000,000) shares of Common Stock, of which, 1,357,590,536 are issued and
outstanding as of the date hereof and 5,301,514,584 of which are reserved for
issuance pursuant to the Equity Incentive Plan, the Company’s outstanding
Convertible Securities and other obligations of the Company, and (B) Two Million
(2,000,000) shares of Preferred Stock, 20,500 shares of which are designated as
Series A Preferred Stock and are issued and outstanding before giving effect to
the transactions contemplated hereby. No shares of Common Stock are held in the
treasury of the Company. “Convertible Securities” means any capital stock or
other security of the Company or any of its Subsidiaries that is at any time and
under any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(c)  Valid Issuance; Available Shares; Affiliates. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. As of October 3, 2018 there are
18,254 shares of Common Stock that are owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries.

 

(d)  Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Exchange Note; and (F) neither the
Company nor any Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.

 

 9 

 

 

(e) Organizational Documents. The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of Incorporation”)
and the Company’s bylaws, as amended and as in effect on the date hereof. (the
“Bylaws”).

 

2.14  Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents or Schedule 3(s) of
the June Securities Purchase Agreement, has any outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, except as disclosed in the SEC
Documents, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries, except as disclosed in the SEC Documents;
(iv) except as waived by the Holder under Section 1.2(c) of this Agreement, is
in violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect. The Company has not guaranteed any Indebtedness of its direct or
indirect Subsidiaries (other than such guarantees that are listed on Schedule
2.14 to this Agreement or have been terminated on or prior to the date hereof).

 

2.15  Litigation. Except as set forth on Schedule 2.15 hereto, there is no
action, suit, arbitration, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, other Governmental Entity,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors that would reasonably be expected to have a Material Adverse Effect on
the Company or its Subsidiaries, whether of a civil or criminal nature or
otherwise, in their capacities as such, and that would be required to be
disclosed under applicable securities laws on a registration statement on Form
S-1 filed with the SEC relating to an issuance and sale by the Company of its
Common Stock and which has not been publicly announced, except as disclosed in
the SEC Documents or in Schedule 3(t) of the June Securities Purchase Agreement.
No director, officer or employee of the Company or any of its subsidiaries has
willfully violated 18 U.S.C. §1519 or engaged in spoliation in reasonable
anticipation of litigation. Without limitation of the foregoing, there has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the SEC involving the Company, any of its Subsidiaries or
any current or former director or officer of the Company or any of its
Subsidiaries that would be required to be disclosed under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.

 

 10 

 

 

2.16  Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No material event or circumstance has occurred or material
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly announced or
disclosed.

 

2.17  Commissions. The Company confirms that no commission or other remuneration
has been paid or given directly or indirectly for soliciting the exchange of the
Remaining Amount of the Existing Note for the Exchange Note.

 

3.  Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

 

3.1  Reliance on Exemptions. The Holder understands that the Exchange Note is
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchange Note.

 

3.2  No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Exchange Note or the
fairness or suitability of the investment in the Exchange Note nor have such
authorities passed upon or endorsed the merits of the offering of the Exchange
Note.

 

 11 

 

 

3.3  Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

3.4  No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

3.5  Investment Risk; Sophistication. The Holder is acquiring the Exchange Note
hereunder in the ordinary course of its business. The Holder has such knowledge,
sophistication, and experience in business and financial matters so as to be
capable of evaluation of the merits and risks of the prospective investment in
the Exchange Note, and has so evaluated the merits and risk of such investment.
The Holder is an “accredited investor” as defined in Regulation D under the
Securities Act.

 

3.6  Ownership of Existing Note. The Holder owns the Existing Note free and
clear of any Liens (other than the obligations pursuant to this Agreement, liens
in the ordinary course of business (e.g. bone fide margin account liens) and
applicable securities laws).

 

4.  Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate. Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.

 

 12 

 

 

5.  No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Exchange Note under
the Securities Act or cause this offering of the Exchange Note to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.

 

6.  Fees. The Company shall promptly reimburse Kelley Drye & Warren, LLP
(counsel to the lead investor), on demand, for all reasonable, documented costs
and expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) in an aggregate amount not to exceed $[
].

 

7.  Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Exchange Note may be tacked onto the holding period of
the Existing Note, and the Company agrees not to take a position contrary to
this Section 7.

 

8.  Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

9.  Participation Right. At any time on or prior to the later of (x) the date no
Exchange Note remains outstanding and (y) the first anniversary of the date
hereof, neither the Company nor any of its Subsidiaries shall, directly or
indirectly, effect any Subsequent Placement (as defined in the November
Securities Purchase Agreement) unless the Company shall have first complied with
this Section 9. The Company acknowledges and agrees that the right set forth in
this Section 9 is a right granted by the Company, separately, to the Holder.

 

(a) At least five (5) Trading Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to the Holder a written notice (each such
notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(A) if the proposed Offer Notice (as defined below) constitutes or contains
material, non-public information, a statement asking whether the Holder is
willing to accept material non-public information or (B) if the proposed Offer
Notice does not constitute or contain material, non-public information, (x) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(y) a statement that the statement in clause (x) above does not constitute
material, non-public information and (z) a statement informing the Holder that
it is entitled to receive an Offer Notice (as defined below) with respect to
such Subsequent Placement upon its written request. Upon the written request of
the Holder within three (3) Trading Days after the Company’s delivery to the
Holder of such Pre-Notice, and only upon a written request by the Holder, the
Company shall promptly, but no later than one (1) Trading Day after such
request, deliver to the Holder an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (A) identify and describe the Offered
Securities, (B) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (C) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (D) offer to issue and sell to or exchange with the Holder in accordance
with the terms of the Offer such percentage as set forth on the signature page
of the Holder attached hereto of the Offered Securities (the “Available
Amount”).

 

 13 

 

 

(b) To accept an Offer, in whole or in part, the Holder must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after the
Holder’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of the Holder’s Available Amount that the Holder elects to purchase (in
either case, the “Notice of Acceptance”). Notwithstanding the foregoing, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Holder a
new Offer Notice and the Offer Period shall expire on the fifth (5th) Business
Day after the Holder’s receipt of such new Offer Notice.

 

(c) The Company shall have ten (10) Business Days from the expiration of the
Offer Period above (A) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Holder (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (B) to publicly announce
(x) the execution of such Subsequent Placement Agreement, and (y) either (I) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (II) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.

 

 14 

 

 

(d) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 9(c) above), then the Holder may, at its sole option and in its sole
discretion, withdraw its Notice of Acceptance or reduce the number or amount of
the Offered Securities specified in its Notice of Acceptance to an amount that
shall be not less than the number or amount of the Offered Securities that the
Holder elected to purchase pursuant to Section 9(b) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to the Holder pursuant to this Section 9
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that the Holder so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Holder in accordance with Section 9(a) above.

 

(e) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Holder shall acquire from the Company, and the
Company shall issue to the Holder, the number or amount of Offered Securities
specified in its Notice of Acceptance, as reduced pursuant to Section 9(d) above
if the Holder has so elected, upon the terms and conditions specified in the
Offer. The purchase by the Holder of any Offered Securities is subject in all
cases to the preparation, execution and delivery by the Company and the Holder
of a separate purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Holder and its counsel.

 

(f) Any Offered Securities not acquired by the Holder or other Persons in
accordance with this Section 9 may not be issued, sold or exchanged until they
are again offered to the Holder under the procedures specified in this
Agreement.

 

(g) The Company and the Holder agree that if the Holder elects to participate in
the Offer, neither the Subsequent Placement Agreement with respect to such Offer
nor any other transaction documents related thereto (collectively, the
“Subsequent Placement Documents”) shall include, unless otherwise required or
prohibited (as the case may be) by the rules or regulations of the Principal
Market or the staff of the Principal Market, (x) any unreasonable
representation, warranty, covenant, term or other provision, (y) any
representation, warranty, covenant, term or other provision that is less
favorable to the Holder than as set forth in the June Securities Purchase
Agreement, mutatis mutandis or (z) any representation, warranty, covenant, term
or other provision whereby the Holder shall be required to agree to any
restrictions on trading as to any securities of the Company or be required to
consent to any amendment to or termination of, or grant any waiver, release or
the like under or in connection with, any agreement previously entered into with
the Company or any instrument received from the Company.

 

(h) Notwithstanding anything to the contrary in this Section 9 and unless
otherwise agreed to by the Holder, the Company shall either confirm in writing
to the Holder that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that the Holder will not be in
possession of any material, non-public information, by the tenth (10th) Business
Day following delivery of the Offer Notice. If by such tenth (10th) Business
Day, no public disclosure regarding a transaction with respect to the Offered
Securities has been made, and no notice regarding the abandonment of such
transaction has been received by the Holder, such transaction shall be deemed to
have been abandoned and the Holder shall not be in possession of any material,
non-public information with respect to the Company or any of its Subsidiaries.
Should the Company decide to pursue such transaction with respect to the Offered
Securities, the Company shall provide the Holder with another Offer Notice and
the Holder will again have the right of participation set forth in this Section
9. The Company shall not be permitted to deliver more than one such Offer Notice
to the Holder in any thirty (30) day period, except as expressly contemplated by
the last sentence of Section 9(b).

 

(i) The restrictions contained in this Section 9 shall not apply in connection
with the issuance of any Excluded Securities (as defined in the June Notes).

 

10.  Miscellaneous Provisions. Section 9 of the June Securities Purchase
Agreements (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 

 15 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.         By: /s/ Theodore
Farnsworth     Name:  Theodore Farnsworth     Title:  Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 



  HOLDER:         Hudson Bay Master Fund Ltd.         By: /s/ Yoav Roth    
Name: Yoav Roth     Title: Authorized Signatory     Hudson Bay Capital
Management LP not individually, but solely as Investment Advisor to Hudson Bay
Master Fund Ltd.         Aggregate amount of principal and interest outstanding
under Existing Note:       $68,882,583.33         Aggregate amount of principal
outstanding under Existing Investor Note:         $68,000,000.00        
Aggregate initial principal of Exchange Note:         $20,400,000.00        
Participation Rights Percentage:         25%

 

 

 

 

Schedule 2.14

 

Guarantees

 

The Company has guaranteed the following Indebtedness of MoviePass:

 

  1. The payment obligations of MoviePass to salesforce.com under that certain
Master Subscription Agreement by and between salesforce.com and MoviePass in the
aggregate amount of $860,000.   2. The payment obligations of MoviePass to
Zuora, Inc. under that certain Zuora Master Subscription Agreement, dated July
31, 2018, by and between Zuora, Inc. and MoviePass in the aggregate amount of
$500,000.   3. The payment obligations of MoviePass to Worldpay, LLC under that
certain Bank Card Merchant Agreement by and between Worldpay, LLC and MoviePass
in the aggregate amount of $1,200,000.



  

 

 

 

Schedule 2.15

 

On September 20, 2018 Yu Chen, derivatively on behalf of the Company, filed a
derivative action in the Supreme Court of the State of New York against the
Company as a nominal defendant and its executive officers, Theodore Farnsworth
and Stuart Benson, and its directors Muralikrishna Gadiyaram, Prathap Singh,
Gavriel Ralbag and Carl Schramm. The complaint alleges breaches of fiduciary
duties as directors and/or officers of the Company and unjust enrichment.

 

 

